﻿Sir, it is with special pleasure that I greet you, a distinguished son of Zambia and of Africa, as President of the General Assembly and offer you my warmest felicitations on your unanimous election. Yours is a heavy responsibility as you guide our work during a very difficult period for the United Nations, and I want to begin by assuring you of the fullest co-operation of the Malaysian delegation in all your efforts, because Malaysia's support for the United Nations is unstinting and unabashed.
82.	It is this support which has brought me here twice to address the Assembly although I have been Prime Minister of my country for only three years. For far too long, the United Nations has been abused, denigrated and ignored. For far too long now, we have been hearing about the so-called tyranny and irresponsibility of the majority, about waste and "paper" resolutions and double standards. We all know that the United Nations is not without fault, but in the face of ignorance and bigotry, of myths and falsehoods, we must continue to proclaim our faith in what the United Nations at its best stands for—a world which is secure for all, just for all, prosperous for all and humane for all.
83.	These were the ideals of international co-operation and justice proclaimed by the founding fathers of this institution: not a world in which only the rich and the powerful make the important decisions; not a world in which small nations fight proxy wars on behalf of big nations; not a world in which might is right; not a world half-rich and half-poor, half-well- endowed and half-deprived. What has happened now to those ideals? We who believe in them want also to believe that the founder-Members of the Organization meant what they said when they proclaimed the Charter of the United Nations. It is understandable that the excitements and the expectations of the dawn of 1945 should inevitably be tarnished in the cold light of experience over the last 39 years. But the sad truth is more than that.
84.	For the first 15 or 20 years of the Organization's existence, we did not hear anything about the disproportionate voting strength of small States— and there were small States—or about the tyranny of the automatic majority—and there was often an automatic majority. Instead, we heard about the virtues of a more democratic international life as exemplified in the United Nations. What has happened to those sentiments? Were we naive to believe that those countries which loudly proclaimed such ideals in the early decades of the Organization did, indeed, believe in them? What, then, are we to make of the constant barrage of perverse criticism, the threats and the denigration which have now become fashion in certain quarters? Is it because the United Nations can no longer be manipulated and manoeuvred?
85.	Malaysia, for one, would like to believe otherwise. Yet we see the big Powers continuing more and more to ignore and to belittle the United Nations. They have established a network of relationships outside the United Nations system to resolve world problems. They have formed their own economic clubs, to which from time to time the developing countries are permitted to make their supplications. But the clubs, like all exclusive clubs, essentially look after the interests of their members. In the meantime, in the economic as in the political field, the United Nations continues to be ignored. Indeed, we witness something even more negative, namely, the threat to withdraw from certain United Nations agencies. Unhappy about the direction and leadership of these agencies, they sometimes make these threats under the guise of management or budgetary concerns.
86.	To that I wish to respond: we, the small and the poor, also pay. What we contribute may not be much, but in terms of our own budgets it is substantial indeed, sometimes even more substantial than the contributions of big nations. We do not like to see anyone squandering our money any more than the rich. But what we would like to see is not savings through the destruction of the agencies but a thorough overhaul of the system to ensure that it is cost- effective and serves the agreed objectives. Undermining the agencies is definitely not the way to tackle the problem, and so let us say: enough of this short-sightedness; enough of cynicism; enough of distortions and falsehoods. As we stand on the eve of the fortieth anniversary of the United Nations, let us first of all pledge ourselves once more to the United Nations and, in that spirit, to a practical and realistic appraisal of where we can go from here.
87.	Looking back at the past four decades, I believe that from time to time we have succeeded in acting in the true spirit of the Charter. No one can deny that the United Nations has had its successes and it still does much valuable work, often in unspectacular ways. All this has been due to the consciousness that there exists an international community and that our national interest can in fact be safeguarded in the larger context of the international interest. It is this consciousness that we must constantly cultivate.
88.	The fact is that the further development of the United Nations depends first and foremost on the attitude of the major Powers. It is they, more than anyone else, that are in a position to decide the future of the Organization. This is because the major Powers cannot be ignored. The resolutions of the United Nations can be ignored, as they have been. The weak developing countries can be ignored, as they have constantly been. The question then is: do the major Powers want the United Nations to become what it can become—a centre for resolving conflicting interests and a catalyst for peaceful change—or will they abandon it because they can no longer manipulate it?
89.	But, of course, the responsibility is not theirs alone. The smaller nations are disillusioned at the ineffectiveness of the United Nations, which has been paralysed on so many occasions because the major Powers have prevented effective action. But Malaysia has always believed that just as the major Powers must avoid alienating the smaller .countries by their obstructive policies, so also must the small countries prevent the alienation of the major Powers from the Organization through the wholesale imposition of decisions by majority vote. Speaking as a representative of a small developing country, I am very conscious of the fact that a United Nations resolution that is obtained by majority voting along group, political or ideological lines will not in itself solve any problem. There is often a need for greater realism and restraint. More efforts can be made through the process of negotiation and consultation to arrive at solutions of principle that are both realistic and practical.
90.	But the principles must remain at the core of any solution. The United Nations, if it is to mean anything at all, must stand firm on principles, and there will be a need for adjustments and compromise on the means, the processes and the modalities. We, the smaller nations, cannot be blamed if we insist on that. It is hypocrisy to accuse us of being emotional or unrealistic, irresponsible or irrelevant only because those principles are now inconvenient to the major Powers,
91.	I turn now to another subject of equal importance to contemporary international and human relations. I refer to the misunderstanding that is so prevalent in the Western world, fed by deliberate distortions by interested parties about what is happening in the Islamic world.
92.	The fact is that there is a resurgence of faith in the Islamic world as well as among other religions. Do not allow yourselves to be manipulated so as to fear this resurgence or even the word "fundamentalist", which has triggered so many ancient suspicions and prejudices. Yes, we are the Islamic "fundamentalists", because we believe in the fundamentals of Islam—in peace, tolerance and justice—and, yes, there are extremists just as there are extremists everywhere in every religion and in every phase of history. Surely no one can deny that, historically, there have been aberrations in all religions and it is plain prejudice or deliberate distortion to allow these aberrations to determine our perception and our judgement. Let us ask ourselves: would it be fair to judge Christianity by the excesses of the Spanish Inquisition, or by the obscenity of apartheid, or of Nazism? Would it be fair to judge Judaism by the perversities that political Zionism represents?
93.	The answer is obvious. The current revolution in Islam deserves to be judged fairly and objectively. I do not deny that violence, injustice and much that is against universal good values have been perpetrated in the name of Islam. But the concentration on these aspects—which, I repeat, are aberrations typical in any historical movement—to the exclusion of all others that are true and good does harm to the world. It leads to misunderstanding, fuels suspicions and reinforces prejudices to the detriment of us all.
94.	And yet there are some who, for their own racist reasons, are only too prone to highlight and gloat over every excess, real or imagined, which they can focus upon. If all the money, time and energy spent on distorting what is going on in the Islamic world were spent instead on a careful and objective understanding of one of the most important developments in the contemporary world, how much better off we would all be. The great liberation movements after the Second World War could be understood only when people knew that Gandhi was not "a half-naked fakir", nor Kenyatta a representative of the forces of evil and darkness, nor Nasser an upstart and an irresponsible trouble-maker. Similarly, what is happening in the Islamic world today must be understood as a movement that seeks to consolidate political freedom, economic justice and cultural identity; a catalogue of values which everyone, if he is to be true to any notion of decency and civility, must surely support.
95.	It is not my purpose in these remarks to place the current Islamic resurgence in its historical context. There is a long and turbulent history of relations between Islam and the West during which many prejudices became ingrained. What is more tragic is that these are now being revived, fanned and exploited by the Zionists to serve political ends. The great peoples of the Book—the Jews, Christians and Muslims—have much in common with each other, have contributed much to human civilization and surely have much more to contribute.
96.	Why is it then that we allow one of the most significant movements of our times—the resurgence of Islam—to be wilfully misrepresented and misunderstood? Who stands to gain from such misunderstanding? Why cannot we instead turn to one another and learn from one another, from our respective historical experiences, from our dreams and hopes and fears? Let us find charity in our hearts; let Christians, Jews and agnostics alike find the charity in their hearts to recognize what is going on in the Islamic world for what it really is: a search for spiritual succour in a world that is confused and troubled. Let us be rid of hatred, of the anti-Islam propaganda of bitterness and prejudice that the Zionists continue to spew.
97.	I appeal therefore for understanding between Jews, Christians and Muslims. Many Muslims today are disillusioned and shocked at what they regard as contemporary' aberrations in the Judaeo-Christian tradition, and this has resulted in a resurgence of Islamic orthodoxy and extremism. The Zionist-inspired Western reaction to this Islamic resurgence, as well as its aberrations of intolerance and self-righteousness, has further increased the separation and antagonism between the West and the Islamic world.
98.	It is time that we—all of us—put a stop to this. The contemporary aberrations in the Judaeo-Christian traditions and, similarly, the contemporary aberrations, in a few instances, within the Islamic tradition must not be allowed to obscure their fundamental virtues. Let us study each other's teachings. Let us be true to those teachings. God willing, the great understand that this will generate will help Jews and Christians and Muslims alike to contribute first of all to peace in the Middle East and then to greater understanding in the world. It will at the very least stop the machinations of those with selfish and narrow, racist ends who are seeking to exploit ignorance and suspicion and prejudice. It will be a development of historic significance.
99.	I would like to turn now to economic issues, and here my theme is consistency and fairness.
100.	For a long time, the banner of free trade was held high, and the colonies of the metropolitan Powers were vigorously taught the virtues of free trade. At that time, and for years after independence, we could not export anything except primary commodities and, true to the lessons we had been taught, our markets were open to imports of manufactured goods from the industrialized countries. However, now that we ourselves have learned the trick of manufacturing and exporting goods, although the amount is insignificant, what has happened to that proud banner of free trade? It flies limply or at half- mast in the industrialized countries. We see quotas and other restrictions, so-called voluntary restraints and other threats and pressures. We even see our industrialization policies, which seek to attract foreign investment through such devices as export incentives, preferential financing and so on, being challenged. We also see to our surprise labour unions in industrialized countries which in the days of empire had not been in the least concerned about the lot of our worker—who were then certainly exploited—suddenly become champions of our workers, urging them to demand higher wages and improved working conditions, even though our workers have already gained better treatment since independence. Why this unusual concern, we wonder? Is it coincidental that the result of this concern is that our products are less competitive?
101.	We will be forgiven, therefore, if in the face of all this we are a little cynical about the principles of free trade which they have been preaching and about the interest of their labour unions in the welfare of our workers. Therefore I say this. Do not merely preach free trade, practise it. Do not be so presumptuous as to think that you know better than our labour leaders how to look after the interests of our workers. We can compete with you freely and fairly in certain areas. These are usually those of low- technology goods which, in any event, you, who are much higher up on the industrial scale, can best leave to us so that in turn we can import the higher- technology goods that you produce. In this way, we can all mutually fuel international trade, which is an essential engine of growth and the only real solution to our poverty problem.
102.	I want to turn to another area in which the comfortable and the rich in the industrialized countries still have the colonial mentality and want to lead us by the hand. During colonial times, many of our forests were cleared for timber and for planting rubber, oil palms, tea, sugar, coffee, and so on. Little concern was then expressed about the environment. Now, as we seek to open up our lands for modern farming, for the generation of power and for industrialization, a whole host of environmentalists from the industrialized countries have descended upon us to educate our people about preserving the natural beauty of our tropical forests, and so on. Certainly, we want to preserve our forests. Certainly, we want to maintain our clean environment, our clean atmosphere. But, make no mistake; it will not be at the expense of the living conditions of our people. We will not accept a situation in which our rural people live in poverty and misery so that the rich, when they come by, can say "What unspoilt beauty!", tip the "happy" native children 10 cents to pose in front of a thatched hut, and then go their comfortable way. The preservation of the environment requires money, which we will not have unless we develop. We fully intend to develop, and it is we, and we alone, who will make the judgement about environmental standards and about the preservation of our natural beauty), which we, surely, more than anyone else have an interest in preserving. Help the poor countries to develop economically and the environment will be taken care of. Being poor in a beautiful environment does not mitigate poverty.
103.	While op the subject of environment, I want to draw attention to yet another imposition on certain poor countries. I refer to the pollution of the sea, specifically to pollution in the straits regarded as international shipping routes. More specifically still, I want to refer to Malaysia's experience in the Straits of Malacca. In the days when ships were not so numerous or so huge, their passage through the narrow Straits posed little problem for the littoral States. But now hundreds of these behemoths, filled with all kinds of goods, including dangerous chemicals and petroleum, clog the Straits. Every now and then they collide with each other, spilling their contents into the sea. While tankers no longer clean their holds in the narrow waters, other ships still do. There is still a considerable amount of rubbish being discarded into the sea. The net result is filthy Straits with patches of oil, pieces of paper, plastic and other rubbish. Eventually all this lands on our shores, making them equally filthy.
104.	In the face of those developments, the equipment and boats which Malaysia maintains to clean oil spillage at considerable cost to ourselves are no longer enough. Now we have actively to consider sweeping the sea of the wastes and rubbish thrown or flushed out of ships. I believe that in the circumstances we are right to ask that the maritime nations and the shipping firms, which obviously benefit from using the Straits, should help to maintain the facilities for keeping the waters clean. I have no specific formula in mind but I am convinced that the international agencies concerned must examine this question and make necessary provisions for keeping the waters clean. The developing countries which face these Straits should not be further burdened with having to equip and maintain costly facilities for dealing with oil spills and extensive damage to fishing, sometimes for years. Nor should their polluted beach resorts, from which they earn a few tourist dollars, be cleaned entirely at their own expense. The ships generally belong to the rich and they must defray the cost, at least partially.
105.	I have n these remarks focused on a number of broad issues affecting the United Nations, the Islamic world and the developing countries. However, I shall be failing in my duty in this general statement if I do not also touch upon certain other issues which are pertinent as Malaysia looks at current developments in the world.
106.	Before doing so, however, may I take this opportunity, first of all, to express the appreciation of my delegation to the outgoing President, who carried out his tasks so admirably during the thirty-eighth session of the General Assembly.
107.	I would also wish to express from this rostrum, on behalf of the Government and the people of Malaysia, our warmest welcome and felicitations to the delegation of Brunei Darussalam as it takes its seat in the United Nations—an event which has given us very special pleasure. Brunei Darussalam is a neighbour of Malaysia and a fellow member of the Association of South-East Asian Nations [ASEAN]. Since 7 January this year, when Brunei Darussalam formally joined ASEAN as a full member, we have worked closely and amicably with it and we know that it will make many important and serious contributions to the work of the Organization. Malaysia looks forward to a future ci close and fruitful collaboration with Brunei Darussalam.
108.	As we survey developments around the globe, we cannot but be filled with a sense of foreboding at the downward spiral of international understanding, of outrage at so much blatant injustice and even, alas, of cynicism at the wide gap between professions of principles and their practice.
109.	Take the case of Palestine, which has been referred to for too long as an Arab-Israeli conflict.
That is a deliberate misnomer, because the conflict is in essence and in reality an Israeli-Palestinian conflict, the root of which is the adamant denial by Israel of Palestinian nationhood. Of all those who insist on direct talks between the parties concerned, I ask: who are the parties but the Israelis and the Palestinians? Of all those who talk of democracy, freedom, self- determination and all the other lofty principles of justice and human rights, I ask: in the name of what can the people of Palestine be denied their right to their own independent homeland? Is it in the name of Israel's security, which can be ensured, in any event, in many other ways? Can this be seriously argued by countries which, at the same time, are vociferous in condemning the Soviet invasion of Afghanistan and the Vietnamese invasion of Kampuchea? No. The fact is that the Palestinians are being denied their freedom because Israel wants it so and it has the support of a powerful ally to enforce its will. Let us avoid debating points. Let us avoid dredging up minutiae of history. This is the basic issue. Despite the clear will of the international community and the undeniable rights of the Palestinians, Israel adamantly and violently opposes Palestinian freedom. If another State were to do this, it would be rightly condemned, as Israel is by some, and rightly repudiated, as Israel is not, because of its powerful ally. And yet Israel and its friend attempt to portray it as the victim, the injured innocent.
110.	Sometimes it is also said that the Palestinians, or more specifically the Palestine Liberation Organization [PLO], must first of all recognize Israel—and let us bear this m mind—not before Palestinian independence can be accepted, but before the PLO can be allowed to take part in any discussion on Palestine's future: an explicit recognition of Israel by the PLO, in return for which the PLO will be allowed an undefined seat in undefined negotiations about an undefined future for Palestine. This is insisted upon—never mind about the Fez resolution of the Arab Heads of State, never mind about the resolution of the International Conference on the Question of Palestine, whose provisions about the security of all States in the Middle East are clear for all who wish to see. And yet, by the same token, have those supporters of Israel asked Israel for an explicit recognition of the PLO and for Palestinian freedom? The answer is no. Or even for an implicit recognition? Again, no. And, what is more, not only has Israel neither explicitly nor even implicitly recognized the PLO and Palestinian independence, it has quite explicitly and categorically rejected any possibility of dealing with the PLO or any prospect of Palestinian independence. In those circumstances, those who still point the finger of responsibility at the PLO cannot expect us to take them seriously. No doubt they have their own reasons for what they do, but they cannot expect us to believe that those reasons are remotely connected with any principle of democracy, justice or human rights.
111.	As to southern Africa, how can we adequately express our outrage at the manner in which the rights—and even the lives—of black Africans are being treated? At the risk of being misunderstood, I venture to suggest that if white people were treated by a black Government, or any Government for that matter, in the way that the black people of South Africa are being treated, the entire world would rise up and take decisive action. And yet what do we see? Certain countries press into service all manner of arguments under sophisticated labels, such as constructive engagement. They appeal for patience, they draw attention to practical realities and, in the case of Namibia, they even advance the almost incredible and totally irrelevant concept of "linkage"—arguments which they themselves would not tolerate for one moment if the victims of this monstrosity that apartheid and the racist regime represent were whites. I urge those Governments to leap beyond oblique intellectualizing, beyond calculations of economics or power politics to understand that what is at stake is a moral issue. How can you support a Government whose philosophy is immoral and whose methods are brutal and cruel? How can you justify denying to the black people of South Africa a life of freedom and decency in their own land? History will judge you, and do not be outraged that, in the meantime, we are judging you too.
112.	Looking elsewhere in the world, it is ironic to see in Afghanistan the contrast between professions of lofty principles and actual practice. In the name of good neighbourliness and fraternal relations, a vicious and bloody war is being inflicted on the people of Afghanistan. This violation, like any other violation of the independence and territorial integrity of a sovereign nation, must be resisted. Malaysia has therefore supported and will continue to support, in whatever practical way it can, the struggle of the valiant Afghan people for their freedom and honour. That is why we have given facilities for the mujahidin freedom fighters to have an office in Kuala Lumpur. That is why we continue to support the diplomatic efforts of the Secretary-General to seek a political solution to this problem. Faced with the might of stronger neighbours, small weak States need to know that the United Nations will not allow them to be trampled on by the boots of invading armies. Everything else must depend on this fundamental right to freedom and sovereignty.
113.	Nearer to us in Malaysia, we see the same cynical manipulation of words such as self-determination and fraternal assistance and human rights in order to justify what cannot be justified, namely, the Vietnamese invasion and continuing occupation of Kampuchea. The ASEAN countries, which had offered a hand of friendship and co-operation to Viet Nam at the end of the Viet Nam war in 1975, have opposed and will continue to oppose this blatant violation of Kampuchea's independence and territorial integrity. The situation is ironic because Viet Nam, which once earned the high admiration of many for standing up in defiance and, finally, in triumph against overwhelming odds to uphold the right of the Vietnamese people to freedom in their own homeland, is committing now exactly what it had accused its adversaries of attempting to do: namely, the imposition of its will by armed might on a smaller and weaker country. This tragic irony is compounded by the fact that those of Viet Nam's neighbours which are members of ASEAN have categorically shown that they are fully ready to meet Viet Nam's legitimate security interest. A further irony is that the ASEAN countries had agreed in 1971 to the concept of a zone of peace, freedom and neutrality in South-East Asia and it is Viet Nam's continued occupation of Kampuchea which is the obstacle to the realization of a conflict-free neutral area untroubled by the rivalries of the major Powers, which Viet Nam also claims to be its objective.
114.	The choice between conflict and co-operation is Viet Nam's. From the contacts and meetings, both public and private, that it has had with individual ASEAN countries, Viet Nam knows that ASEAN is flexible and sincere in its wish to bring the present conflict to an end, but ASEAN cannot and will not compromise with regard to the right of the Kampuchean people to choose their own form of Government free from any external coercion. We will stay the course. The position we have taken is not only in conformity with United Nations principles and relevant resolutions but offers a fair and honourable exit for Viet Nam. It is now up to Viet Nam to decide.
115.	I would like to turn now to the subject of Antarctica, to which I feel compelled to refer as Malaysia was one of the sponsors requesting the inclusion of this item at the thirty-eighth session of the General Assembly. As we await the Secretary- General's study and the subsequent debate on this subject later during this session, I want to emphasize most of all that Malaysia approaches the forthcoming discussions with an open mind and with the hope that, by listening carefully to each other's concerns and views, we shall all be able to move forward together on this issue. I also want to stress that Malaysia raised this subject in a constructive spirit— to build, not to destroy. We do not dispute the good that the present Antarctic Treaty system has done. But what we are seeking to build is a broader basis and a firmer foundation for international co-operation in Antarctica which would be acceptable to, and in the interest of, the international community as a whole and thus ensure the long-term stability and effectiveness of the system. We have an open mind as to how that can best be brought about. Of course we have some ideas of our own: in the particular circumstances of Antarctica—a large land mass occupying some one tenth of the globe's land surface, situated in a strategic part of the world, with a fragile ecosystem and possessing rich marine and, possibly, mineral resources, a part of the world, moreover, with no settled inhabitants and where, indisputably, there is no recognition of the claims to sovereignty except between the seven claimants—we believe that there is at least a strong case for Antarctica to be in one way or another the common heritage of mankind.
116.	But we are aware that there are practical and legal realities as well as a great deal in the way of national sensitivities which cannot simply be swept aside. The United Nations has only begun to consider this question of Antarctica and all of us will therefore need to proceed cautiously and carefully. Hence, whatever Malaysia's views may be, we will approach the forthcoming discussions with an open mind and sensitivity to the concerns, views and interests of other Member States. We earnestly urge a similar approach by all concerned. It is in that spirit that we have proposed the establishment of a special committee on the question of Antarctica. It can be expected that the discussions which will take place later during this session will not be conclusive. Such a committee should build upon the discussion in the General Assembly and examine the subject in greater depth so as to arrive at a consensus on the objectives of a regime in Antarctica and the machinery to achieve such an objective.
117.	One matter that needs constant serious attention is the drug problem. As we are aware, the drug problem is international or global in character and knows no national boundaries. Thus, no country can handle this problem single-handed. It requires a serious and concerted effort at the international level by all countries and international agencies concerned.
118.	The present co-operation at the international level has not resulted in much. There are many reasons for this, of which the lack of commitment and co-ordination among the various countries is a major factor. This lack of co-operation is due in part to the conflict of interest which may be commercial and economic in nature. It is also observed that some countries are reluctant to implement United Nations decisions relating to the prevention and control of narcotic drugs owing to various factors, including the lack of political will. This could also be because many countries do not consider their drug problems to be serious, partly because of their outlook and partly because their problems are small.
119.	It should be noted that the drug problem not only brings with it criminal implications, but, if left unchecked, can weaken and eventually destroy the social and cultural fabrics of our societies. It also has security ramifications that can threaten the very survival of a nation. It is for this reason that Malaysia has adopted harsh laws to curb the drug menace. Other countries may take exception to these laws, but the best way they can help stop the harsh sentences on drug traffickers is by co-operating in the prevention of drug production and trafficking. We appeal to the world community truly to internationalize the prevention of drug trafficking.
120.	I have, in these remarks, expressed my views openly and frankly. I do so because I take the United Nations seriously and I do not believe that the general debate at each session of the Assembly should be an exercise in platitudes or politeness. We must mean what we say, and say what we mean. I have tried to do that, although in doing so I may have caused some uncomfortable feelings. Only frankness, an open mind, a willingness to work hard on the details of issues and to accommodate other views and, above all, a firm commitment to the vision of the Charter—a world of peace, freedom, justice and human dignity—will see us through the critical days that are upon us now. It is in that spirit that the Malaysian Government approaches its duties at, and to, the United Nations.
